OFFICE   OF   THE    ATTORNEY    GENERAL      OF   TEXAS
K:.~’
1;                                   AUSTIN




              We have oarefuJly
 ~i.j,n’a letter  arltten
  Of ~svllls,      T4xa8,
         ~waa’ forwarded
        .sohroeder.
                                                       itten.by Ur. Turner
                                                      s an~:admia%atration
                                               8 wa8 neoeas.ary .ln order
                                               sister his estate.
                                              8 owned 80x114
                                              soaal
                                              e land    was fbally      80
                                          ax suit ma brought and
                                 le wa8 made under an or&w of ‘SPA
                                 judgpeot and that tha sum oi #B&lb     was
                                 he Administrator  after all debts iaoluding

                            of ooyr54,     have the papers in the tar suit
                       ither do w4 have the probate proceedings      other
               judgment randered in the probete oourt On April 9, 2939,
               estate was finally      olbeml.   This order oonfornm to t&e
                  of the e&eta etatutaa.
.,      -.




 ,p--



             HonorableCharLeg Loakhart, pa&e 2


                       ‘u:e
                          do not think the land esoheetcd to the :itste;under
              Artialea3272 and 3273, it 1s yrovlCWl that ii” there Is any
              lend that has not been olaLm4A the county attorney mey bring
              a suit to esaheut the 1enA to the State. Sinae the oounty
              attorneydid not bring a suit to esahest the land and since
              the administrationwas oontlnued In forae and the Adnlnistretor
             ioontinueAto oontrol the.propertyas Administratorfor the Bs-
             Itate, ha should have rendered the property for taxes. If he
              Aid not render it, it was the duty of the tax ass44aor to ren-
             ;Aer.the property egainst the Estete of Henry SohroeAer for tex-
         ,   /es and It we8 ths oounty attorn4y*s r4sponslbUlty to bring
             1suit to foreclose this t5x lien and a sale iortcxes pnssed a
              good title unless same was reAeem4d within the period-allowe&
              under the low.
                        Artialos 3844 to 3660,
                                            .~ inalusive,proviCe
                                                          _       th:itwhen
             'the person 4ntltleU to en estatb does not alaim 88~ the addin-
             :istirator shall psy the money to the State Treasurer, who shall
             ! hold same In the Estate Fund. It se4ms thet the $202.16 which
             j.‘youhave reoeived from the Administratorof tha sohroeder Es-
             \:tatehas been tendered to you under these articlas.
             :.
             !~
             I:;        Under the raots as stated In Mr. Turner's letter, we
             ,think the money should be held in the Zetate Fund and not in
             .'theEaaheat Fund.
                      W4 are sending a aogy of this letterto Mr. John bB.
             'Turnor,County Attorney, Beeville, Texas.
                      We return you herewlth the aopy of the jud&?uent
                                                                     of the
             ,~probete
                     oourt Ln the Sofiroeder
                                           'Estete.
                                                      Yours very truly
                                                   ATTORMY CEK.QGL OF T!WAS



                                                              Geo. W. Barcus
                                                                   Assistant